



EXHIBIT 10.36


[Form of Retention Agreement, Effective March 15, 2017]
[Tiffany & Co. Letterhead]


[Insert Date]
[Name of Executive]
200 Fifth Avenue
New York, NY 10010


Re: Retention Agreement


Dear [Executive]:


Tiffany and Company and Tiffany & Co. (respectively, “Employer” and “Parent,”)
wish to take steps to retain key management, it being recognized that future
discussions concerning a Change of Control or a decision to cooperate in or
effect a Change of Control could result in the departure or distraction of key
management at a time when Parent and Employer Board would require the clear and
focused attention of experienced management, unafflicted with concerns for
personal financial and job security. Accordingly, in order to induce you to
remain in the employ of Employer, Parent and Employer have determined to enter
into this letter agreement (this “Agreement”) which addresses the terms and
conditions of your employment in the event of a Change of Control.


This Agreement will provide you with certain payments and benefits should you
incur an Involuntary Termination after a Change of Control Date.


An “Involuntary Termination” means (i) your termination of employment by
Employer during the Term without Cause or (ii) your resignation of employment
with the Employer within one (1) year of the Change of Control Date for Good
Reason. The terms “Change of Control Date,” “Term,” “Cause,” “Good Reason” and
other initially capitalized words and phrases used in this letter agreement
shall have the meanings ascribed to them in Appendix I attached. With respect to
your specific situation, you would also have “Good Reason” to resign from
employment with Employer if any of the following occurs after a Change of
Control Date and within one (1) year of such Change of Control Date:


(A)
at any time you are not the [insert basic description of Executive's job] of the
Successor Entity or the Controlling Entity;



(B)
any similar material adverse change on or after the Change in Control Date in
your position or reporting responsibilities.



1.     Term of Employment under This Agreement. The Term of your employment
under this Agreement shall not commence unless and until a Change in Control
Date occurs and shall continue thereafter until the second anniversary of the
Change in Control Date.


2.    Cash Payments in the Event of Involuntary Termination during the Term;
Timing of Payments. In the event of your Involuntary Termination during the Term
you will be paid the following amounts in cash by the Employer:




--------------------------------------------------------------------------------





(a)
your Earned Compensation; and



(b)
subject to Section 8 below, a severance payment equal to the sum of (i) two
times your Reference Salary and (ii) two times your Reference Bonus.



Payments under (a) and (b) above will be made within ten (10) days of your Date
of Termination.


3.    Benefit Continuation in the Event of Involuntary Termination During the
Term. In the event of your Involuntary Termination during the Term Employer
shall maintain all Benefit Plans in full force and effect, for the continued
benefit of you and your eligible dependents for a maximum Benefits Continuation
Period of two years. Employer's obligation under this Section 3 is subject to
the following: (i) that your and your eligible dependent's continued
participation is possible under the general terms and provisions of such Benefit
Plans (and under the terms of any applicable funding media) and (ii) that you
continue to pay an amount equal to your regular contribution under such plans
for such participation. You and your eligible dependents continued participation
in such plans shall also be subject to the additional conditions stated in
Appendix II.


4.     Notice of Termination; Employer's Opportunity to Cure. Any termination of
your employment by Employer or by you during the Term shall be communicated by a
Notice of Termination to the other parties hereto. No event shall constitute
Good Reason for your resignation unless:


(i)
your claim to that effect is communicated by you to Employer in writing within
the lesser of (a) sixty (60) days of the event alleged by you to constitute Good
Reason and (b) that number of days remaining in the one-year period following
the Change in Control Date;



(ii)
such event is not corrected by Employer or Parent in a manner which is
reasonably satisfactory to you (including full retroactive correction with
respect to any monetary matter) within thirty (30) days of the Employer's
receipt of such written notice from you. For the avoidance of doubt, you will be
required to remain in employment during the aforesaid thirty-day cure period;
and



(iii)
you actually terminate your employment for Good Reason within one (1) year of
the Change of Control Date.



5.    No Mitigation or Offset. You shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by you as the result of
employment by another employer or by pension benefits paid by Employer or
Employer's plans after the Date of Termination or otherwise, except as provided
in the definition of “Benefit Continuation Period.”


6.     Legal Fees and Expenses Necessary to Enforce Agreement. The Employer
shall pay or reimburse you for all costs and expenses (including, without
limitation, court costs and reasonable legal fees and expenses which reflect
common practice with respect to the matters


Form of Retention Agreement, effective March 15, 2017
2

--------------------------------------------------------------------------------





involved) incurred by you as a result of any claim, action or proceeding (i)
contesting, disputing or enforcing any right, benefits or obligations under this
Agreement or which you reasonably claim to have or to be owed to you by Employer
or Parent or (ii) arising out of or challenging the validity, advisability or
enforceability of this Agreement or any provision hereof.


7.     Employment during the Term. During the Term you shall be employed by
Employer on the terms and conditions on which you were employed immediately
prior to the Change in Control Date without any Substantial Change.


8.     Limitation. Notwithstanding anything in this Agreement to the contrary,
your entitlement to a payment under Section 2(b) above shall be limited
(reduced) to the extent necessary so that no payment to be made to you on
account of your Involuntary Termination will be subject to the excise tax
imposed by Section 4999 of the Code, but only if, by reason of such limitation,
your Net After Tax Benefit shall exceed your Net After Tax Benefit if such
reduction were not made. “Net After Tax Benefit” means (i) the sum of all
payments and benefits that you are entitled to receive under Section 2(b) or
under any other plan or agreement that would constitute a “parachute payment”
within the meaning of Section 280G of the Code, less (ii) the amount of federal
income tax payable with respect to the payments and benefits described in clause
(i) above calculated at the maximum marginal income tax rate for each year in
which such payments and benefits shall be paid you (based upon the rate in
effect for such year as set forth in the Code at the time of the first payment
of the foregoing), less (iii) the amount of excise tax imposed with respect to
the payments and benefits described in clause (i) above by Section 4999 of the
Code.


9.     Successors; Binding Agreement; Respective Responsibilities of Parent and
Employer.


(a)
Assumption by Successor. Parent and Employer will each require their respective
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of either, to
expressly assume and to agree to perform this Agreement for your benefit in the
same manner and to the same extent that the Parent or the Employer, as the case
may be, would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve either the Parent or
the Employer of its obligations hereunder, and no failure to expressly assume
and agree to perform this Agreement shall relieve any successor of its
obligations under this Agreement by operation of law.



(b)
Enforceability; Beneficiaries. This Agreement shall be binding upon, inure to
the benefit of and be enforceable by you (and your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees) and the Parent and Employer and any Person(s) which
succeeds to substantially all of the business or assets of the Parent or
Employer, whether by means of merger, consolidation, acquisition of all or
substantially all of the assets of the Parent or Employer or otherwise,
including, without limitation, as a result of a Change in Control or by
operation of law.



Form of Retention Agreement, effective March 15, 2017
3

--------------------------------------------------------------------------------





(c)
Joint and Several Liability. Parent shall be jointly and severally liable with
Employer for all Employer's obligations hereunder and Employer shall be jointly
and severally liable with Parent for all Parent's obligations hereunder.



10.     Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand-delivered or when mailed by United
States registered mail, return receipt requested, postage prepaid, addressed, if
to Parent or Employer, to the Boards of Directors, Tiffany & Co. and Tiffany and
Company, 200 Fifth Avenue, New York, NY 10010, Attn. Legal Department, or, if to
you, to you at the address set forth on the first page of this Agreement, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


11. Miscellaneous.


(a)
Amendments, Waivers, Etc. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing. No waiver by either party hereto any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provision or conditions at the same or at any later or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter here have been made by either party
which are not expressly set forth in this Agreement and this Agreement shall
supersede all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, with respect to the subject
matter hereof. Without limiting the generality of the foregoing, this Agreement
supersedes all prior Retention Agreements between the parties, it being
understood and agreed that any such prior Retention Agreement shall be deemed
voluntarily surrendered by you in exchange for this Agreement. Parent, acting
through the Compensation Committee of the Parent Board, reserves the unilateral
right to add additional events that shall constitute a Change in Control to
reflect changing techniques for effecting corporate changes in control; such
right may not be exercised after the occurrence of such an event.



(b)
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.



(c)
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



(d)
No Contract of Employment. Nothing in this Agreement shall be construed as
giving you any right to be retained in the employ of Employer or Parent nor
shall it affect the terms and conditions of your employment with Employer prior
to the commencement of the Term hereof. Failing the occurrence of a Change in
Control



Form of Retention Agreement, effective March 15, 2017
4

--------------------------------------------------------------------------------





Date your employment shall continue to be “at will,” meaning that either you or
Employer may terminate your employment with or without cause, for any reason or
no reason, with or without notice.


(e)
Withholding. Amounts paid to you hereunder shall be subject to all applicable
federal, state and local withholding taxes.



(f)
Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a Benefit Plan which provides otherwise, shall be paid
in cash from the general funds of Employer or Parent, and no special or separate
fund shall be established, and no other segregation of assets made, to assure
payment. You will have no right, title or interest whatsoever in or to any
investments which Employer or Parent may make to aid it in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from Employer or Parent hereunder, such right shall be no greater than
the right of an unsecured creditor of Parent or Employer, as the case may be.



(g)
Headings. The headings contained in this Agreement are intended solely for
convenience of reference and shall not affect the rights of the parties to this
Agreement.



(h)
Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of New York applicable
to contracts entered into and to be performed in this State.



(i)
Notwithstanding anything herein to the contrary, any benefits and payments
provided hereunder that are payable or provided to you in connection with a
termination of employment that constitute deferred compensation within the
meaning of Section 409A of the Code shall not commence in connection with your
termination of employment unless and until you have also incurred a Separation
from Service, and unless Parent reasonably determines that such amounts may be
provided to you without causing you to incur additional tax obligations under
Section 409A of the Code. For the avoidance of doubt, it is intended that
payments hereunder comply with or satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code. However, if Parent
determines that these payments constitute deferred compensation and you are, on
the termination of your service, a Specified Employee of Employer, then, solely
to the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A of the Code, the timing of the payments shall be
delayed until the earlier to occur of: (i) the date that is six months and one
day after your Separation from Service or (ii) the date of your death that
occurs after your Separation from Service. In no event shall Parent, Employer,
or any Affiliate have any liability or obligation with respect to taxes,
penalties, interest or other expenses for which you may become liable as a
result of the application of Section 409A of the Code.





Form of Retention Agreement, effective March 15, 2017
5

--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary, these terms are intended to be
interpreted and applied so that the payments and benefits set forth herein
either shall either be exempt from the requirements of Section 409A of the Code,
or shall comply with the requirements of Section 409A of the Code, and,
accordingly, to the maximum extent permitted, this document shall be interpreted
to be exempt from or in compliance with Section 409A of the Code. To the extent
that any provision under this document is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be interpreted in a manner so that
no amount payable to you shall be subject to an “additional tax” within the
meaning of Section 409A of the Code. For purposes of Section 409A of the Code,
each payment provided under this document shall be treated as a separate
payment. Notwithstanding any other provision of this document, payments provided
under this document may only be made upon an event and in a manner that complies
with Section 409A of the Code or an applicable exemption.


In addition to the provisions regarding Section 409A of the Code set forth
above, the following shall apply:


If you notify Parent that you believe that any provision of this document (or of
any award of compensation or benefit, including equity compensation or benefits
provided herein or at any time during your employment with Employer) would cause
you to incur any additional tax or interest under Section 409A of the Code or
Parent independently makes such determination, Parent shall, after consulting
with you, reform such provision (or award of compensation or benefit) to attempt
to comply with or be exempt from Section 409A of the Code through good faith
modifications to the minimum extent reasonably appropriate. To the extent that
any provision hereof (or award of compensation or benefit) is modified in order
to comply with Section 409A of the Code, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to you and Parent without violating the
provisions of Section 409A of the Code.


If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to Employer the enclosed copy of this letter which will then
constitute the agreement among us on this subject.


[Signature Page Follows]




Form of Retention Agreement, effective March 15, 2017
6

--------------------------------------------------------------------------------





Sincerely,


TIFFANY & CO. (“Parent”)
By: _________________________________
Name:
Title:     Chief Executive Officer


TIFFANY AND COMPANY (“Employer”)
By: _________________________________
Name:
Title:     Chief Executive Officer


Agreed to as of this _____ day of _______ 201_
 


_________________________________
[Name of Executive]


Attachment: Appendices I through II






Form of Retention Agreement, effective March 15, 2017
7

--------------------------------------------------------------------------------





Appendix I -- Definitions


For purposes of the Agreement, the following initially capitalized words shall
have the meanings set forth below:


“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.


“Benefit Continuation Period” means the period beginning on your Date of
Termination and ending following the period of years stated in Section 3,
provided that such period shall earlier terminate on the commencement date of
equivalent benefits from your new employer or your attainment of age sixty-five
(65), whichever first occurs.


“Benefit Plan” means all insured and self-insured employee medical and dental
welfare benefit plans in which you were entitled to participate immediately
prior to your Date of Termination.


“Cause” shall mean a termination of your employment during the Term which is the
result of:


a.
your conviction or plea of guilty or nolo contendere to a felony or any other
crime involving financial impropriety or moral turpitude or which would tend to
subject Employer or any of its Affiliates to public criticism or materially
interfere with your continued service to Employer;



b.
your willful violation of the Code of Conduct;



c.
your willful failure or willful refusal to substantially perform or attempt to
substantially perform your duties or all such proper and achievable directives
issued by your superior (other than any such failure resulting from your
incapacity due to physical or mental illness, any such actual or anticipated
failure resulting from a resignation by you for Good Reason, or any such refusal
made by you in good faith because you believe such directives to be illegal,
unethical or immoral) after you receive a written notice demanding substantial
performance and fail to comply within ten (10) days of receipt of such demand;



d.
your gross negligence in the performance of your duties and responsibilities
materially injurious to the Employer;



e.
your willful breach of any material obligation that you have to Parent or
Employer under any written agreement that you have with either Parent or
Employer;



f.
your fraud, dishonesty or theft with regard to Employer or any of its
Affiliates;





Form of Retention Agreement, effective March 15, 2017
8

--------------------------------------------------------------------------------





g.
your failure to reasonably cooperate in any investigation of alleged misconduct
by you or by any other employee of Parent, Employer or any Affiliate of Parent
or Employer;



h.
your death; or



i.
your Disability.



For purposes of the previous sentence, no act or failure to act on your part
shall be deemed “willful” unless done, or omitted to be done, by you in bad
faith toward, or without reasonable belief that your action or omission was in
the best interests of, Parent, Employer or an Affiliate of Parent or Employer.
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause with respect to items (a) through (g) or item (i) unless and until
there shall have been delivered to you a copy of a resolution duly adopted by
the affirmative vote of not less than three-fourths (3/4th) of the entire
membership of the Employer Board at a meeting called and held for such purpose
(after reasonable notice to you and an opportunity for you, together with your
counsel, to be heard before such Board), finding that, in the good faith opinion
of such Board, Cause exists as set forth in items (a) through (g) or (i) above.


“Change in Control” shall mean the occurrence of any of the following:


a.
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (c) below that does not constitute a Change in
Control under clause (c) below) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Parent representing thirty-five percent (35%) or more of the combined voting
power of Parent’s then outstanding securities entitled to vote in the election
of directors of Parent;



b.
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Board, provided that any person becoming a director subsequent
to such date whose election, or nomination for election by the Parent’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such person
were a member of the Incumbent Board;



c.
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of



Form of Retention Agreement, effective March 15, 2017
9

--------------------------------------------------------------------------------





Parent immediately prior to the consummation of such transaction would not,
immediately after the consummation of such transaction, own more than fifty
percent (50%) of the combined voting power of the surviving or resulting Person
or ultimate parent entity resulting from such transaction, as the case may be;
or
 
d.
Assets representing 50% or more of the consolidated assets of Parent and its
subsidiaries are sold, liquidated or distributed in a transaction (or series of
transactions within a twelve (12) month period), other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the stockholders of Parent in substantially the same proportions
as their ownership of the common stock of Parent immediately prior to such sale
or disposition.



“Change in Control Date” shall mean the date on which a Change of Control
occurs.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Code of Conduct” shall mean Parent's (i) Code of Business and Ethical Conduct
for Directors, the Chief Executive Officer, the Chief Financial Officer and All
Other Officers of the Company and (ii) Business Conduct Policy - Worldwide, as
amended from time to time prior to the Change of Control Date and as in effect
as of the Change of Control Date.


“Common Stock” shall mean the common stock of Parent.


“Controlling Entity” shall mean the Controlling Person of the Successor Entity
if such a Controlling Person exists; otherwise “Controlling Entity” shall mean
the Successor Entity.


The “Controlling Person” of any Person shall mean the Person which ultimately
controls such first Person and all other Affiliates of such first Person,
directly or indirectly, through ownership of voting stock or otherwise.


Your “Date of Termination” shall mean:


a.
if your employment is terminated for Disability, thirty (30) days after a Notice
of Termination is given (provided that you shall not have returned to the
full-time performance of your duties during such thirty (30) day period);



b.
if your employment is terminated by Employer in an Involuntary Termination, five
(5) days after the date the Notice of Termination is received by you;



c.
if your employment is terminated by Employer for Cause (other than Disability),
the later of the date specified in the Notice of Termination or ten (10) days
following the date such Notice is received by you;





Form of Retention Agreement, effective March 15, 2017
10

--------------------------------------------------------------------------------





d.
if you resign and specify Good Reason, thirty (30) days after the date your
Notice of Termination is received by Employer unless Employer has corrected the
matter as provided for in Section 4(c); and



e.
if you resign and fail to specify Good Reason, the date set forth in your Notice
of Termination, which shall be no earlier than ten (10) days after the date such
notice is received by Employer.



“Disability” shall mean your incapacity due to physical or mental illness which
causes you to be absent from the full-time performance of your duties with
Employer for six (6) consecutive months; provided, however, that you shall not
be determined to be subject to a Disability for purposes of this Agreement
unless you fail to return to full-time performance of your duties with Employer
within thirty (30) days after written Notice of Termination due to Disability is
given to you.


“Earned Compensation” shall mean:


a.
any earned but unpaid base salary through your Date of Termination at the rate
in effect at the time of the Notice of Termination and any earned bonus or
incentive award for any completed fiscal year that remains unpaid;



b.
all unused vacation time which you may have accrued as of your Date of
Termination; and



c.
a portion of your Reference Bonus pro-rated for your service during the fiscal
year in which your Involuntary Termination occurs, calculated on the assumption
that all performance targets (including your individual performance targets and
sales and earnings targets applicable to the Employer and/or to the Successor
Entity) have been or will be achieved.



“Employer” shall mean Tiffany and Company, a New York corporation, and any
successor to its business and/or assets by operation of law or otherwise.


“Employer Board” shall mean the Board of Directors of Employer.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor provisions thereto.


“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code and
interest or penalties with respect to such excise tax.


“Good Reason” means, in addition to those reasons stated in the body of the
Agreement, your resignation from employment with Employer as a result of any of
the following:


a.
a meaningful and detrimental alteration in your position or the nature or status
of your responsibilities (including your reporting responsibilities) from those
in effect immediately before the Change in Control Date;



Form of Retention Agreement, effective March 15, 2017
11

--------------------------------------------------------------------------------





b.
a material failure by Employer to pay you a bonus or incentive award
commensurate with the bonus paid other key executives of Employer at your level
(expressed as a percentage of your target bonus) unless such failure is
justified by clear and objective deficiencies of the business units for which
you are responsible;



c.
the relocation of the office of Employer where you were employed immediately
prior to the Change in Control Date to a location which is more than 50 miles
away or should Employer require you to be based more than 50 miles away from
such office (except for required travel on Employer's business to an extent
substantially consistent with your customary business travel obligations in the
ordinary course of business prior to the Change in Control Date);



d.
the failure of Employer and Parent to obtain an express agreement reasonably
satisfactory to you from their successors, if any, to assume and agree to
perform this Agreement, as contemplated in Section 8(a) of the Agreement; or



e.
a material breach by Employer or Parent of this Agreement.



“Incumbent Board” shall have the meaning provided in sub-section b. of the
definition entitled “Change in Control.”


“Notice of Termination” shall mean a written notice indicating the specific
termination provision in this Agreement relied upon and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.


“Parent” shall mean Tiffany & Co., a Delaware corporation, and any successor to
its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.


“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Reference Bonus” shall mean the target annual bonus applicable to you for the
year in which your Involuntary Termination occurs. For this purpose, the term
“bonus” shall also refer to cash Incentive Award under the 2005 Employee
Incentive Plan or any successor plan thereto.


“Reference Salary” shall mean the greater of (i) the annual rate of your base
salary from Employer in effect immediately prior to the date of your Involuntary
Termination and (ii) the highest annual rate of your base salary from Employer
in effect at any point during the three-year period ended on the Change in
Control Date.


“Regulations” shall mean regulations under Section 280G of the Code, including
proposed and temporary regulations, and any successor provisions thereto.


Form of Retention Agreement, effective March 15, 2017
12

--------------------------------------------------------------------------------





“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Specified Employee” means a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code.


“Substantial Change” means any material change in the terms or conditions of
your employment (including in your salary or target bonus) following a Change of
Control Date that is less favorable to you than those in effect previous to the
Change of Control Date other than (i) a change that has been made on an
across-the-board basis for substantially all of Employer's employees or (ii) a
change in equity-based compensation (including the reduction or elimination
thereof) resulting from the Change in Control.


“Successor Entity” shall mean the Person who is in most immediate control,
whether through voting stock ownership of one or more subsidiaries or otherwise,
of the worldwide consolidated business of Parent's Affiliates, substantially as
such business existed immediately prior to the Change in Control Date whether or
not such Person is ultimately controlled by another Person.


“Taxes” shall mean the federal, state and local income taxes to which you are
subject at the time of determination, calculated on the basis of the highest
marginal rates then in effect, plus any additional payroll or withholding taxes
to which you are then subject.


“Term” shall mean the term of your employment under this Agreement as defined in
Section 1.


Form of Retention Agreement, effective March 15, 2017
13

--------------------------------------------------------------------------------





Appendix II - Benefit Continuation


(A) In the event that your participation in any Benefit Plan is barred, Employer
shall, at its sole cost and expense, arrange to have issued for the benefit of
you and your eligible dependents individual policies of insurance providing
benefits substantially similar (on an after-tax basis) to those which you
otherwise would have been entitled to receive under such Benefit Plan pursuant
to Section 3 for the Benefit Continuation Period.


(B) In lieu of the benefits provided in (A) above, if, in the reasonable opinion
of Employer, such insurance is not available at a reasonable cost to the
Employer, the Employer shall directly provide you and your eligible dependents
with equivalent benefits (on an after-tax basis).


(C) If providing the benefits provided in (A) or (B) above may violate
applicable law, in the reasonable opinion of Employer, the Employer shall
directly provide you with cash payment(s) equal to the cost of equivalent
benefits pursuant to (B) above (less applicable withholding).


(D) In either of the circumstances described in (A) or (B), you shall not be
required to pay any premiums or other charges in an amount greater than that
which you would have paid in order participate in such Benefit Plan had your
Involuntary Termination not occurred.


(E) If at the end of the Benefit Continuation Period you have not reached age
sixty-five and you have not previously received or are not then receiving
equivalent benefits from a new employer, Employer shall arrange to enable you to
convert your and your eligible dependents' coverage under the Benefit Plans to
individual policies or programs upon the same terms as employees of the Employer
may apply for such conversions. Employer shall bear the cost of making such
conversions available to you; you shall bear the cost of coverage under such
converted policies or programs.


(F) For the purposes of Section 3 and this Appendix, a dependent will be deemed
“eligible” if, at the time in question, you would, if an employee of Employer,
be entitled to cover such dependent under the plan in question.


Form of Retention Agreement, effective March 15, 2017
14